FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 29, 2020

                                    No. 04-20-00213-CV

                  CITY OF SAN ANTONIO and Erik Walsh,
                              Appellants
                                  v.
     SAN ANTONIO PARK POLICE OFFICERS ASSOCIATION, Henry Bassuk and
                            Rogelio Tamez,
                               Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-18334
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
         Appellees’ brief was originally due July 20, 2020. Appellees’ first motion for
extension of time was granted, extending the deadline for filing the brief to September
18, 2020. On September 25, 2020, appellees filed their brief and a motion requesting an
additional extension of time to file the brief until September 25, 2020, for a total
extension of sixty-seven days. After consideration, we GRANT the motion. Appellees’
brief is deemed timely filed as of September 25, 2020.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court